Title: To Alexander Hamilton from Francisco de Miranda, 7 February 1798
From: Miranda, Francisco de
To: Hamilton, Alexander



a Londres ce 7. Fevrier 1798.

il-y-a quelque tems mon respectable et cher ami que j’eûs le plaisir de vous ecrir de Paris, et de vous envoier en même tems une Certaine Correspondence du ministre Diplomatique Munrroe—ainsi que une histe. de la Revolution française par Desodoard. je n’ai reçü aucune repponse encore; ce qui ne me surprends pas, atendü la suitte des evenements: et sur tout ma nouvelle proscription du 18. frutidor, que je crois être le Coup-de-grace pour toutte ⟨es⟩pece de Liberté en france—à moins d’un miracle!!! mais c’est le conti⟨ne⟩nt Americain tout entier qui semble se preparer à secour le joug d’une maniere sage et raisonable—et de former un corps d’allience avec les EtatsUnis, et l’Angleterre. C’est sur cet objet que je suis venü ici. je ne peus pas vous dire davantage pour le moment; mais J’espere que bientôt vous en sçaurez plus. Le Pamphlet de Harper est une chose excelente, et qui s’accorde parfaitement avec nos dispositions, et celles de ce pais-ici. Conduisez vous en consequence—et je crois que nous aurons gain de Cause à la fin, tant pour le bonheur du nouveaux monde, que pour la tranquilité de celui-ci. Mr. King votre ministreici, me parait un homme excelent, et fort instruit. Je le frequente avec plaisir, et je commence à lui faire quelques confidences sachant qu’il vous est ataché—ecrivez lui à ce sujet, et envoiez moi vos Lettres sous son addresse.
je n’ai pas le tems aujour’hui d’ecrir à notre Ami le Genl. Knox, ni au Col: Smith— faisez moi le plaisir de leurs dire mille choses de ma part, et de leurs communiquer la partie que vous jugerez à propos de celle-ci. mes compliments respectueux a mad. Hamilton.
à Dieu.   yours sincerely

F. de Miranda.
Alexander Hamilton, Esq.

